DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-18 in the reply filed on August 11,2022 is acknowledged.
Claims 19-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected article, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on August 11, 2022.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-13 and 16-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claims 11, 12 and 16 recite the limitations "first metal precursor," “first metal precursor reaction,” “aqueous seeding solution,” second metal precursor,” “second metal precursor reactant,” and “aqueous coating solution” in claim 8.  There is insufficient antecedent basis for these limitation in the claim. In efforts to further the prosecution the limitation will be interpreted as not further limiting the claimed invention. 
Claim 13 recites the limitation "aqueous coating solution" in claim 8.  There is insufficient antecedent basis for this limitation in the claim. In efforts to further the prosecution the limitation will be interpreted as not further limiting the claimed invention. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 4-5 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over “In situ formation deposited ZnO nanoparticles on silk fabrics under ultrasound irradiation” to Khanjani.
Regarding Claims 1-2, 4-5 and 7
Khanjani teaches a method for preparing a metal coated textile substrate comprising depositing a first plurality of metal nanoparticles on a textile substrate by a first ultrasonic irradiation deposition process and depositing a second plurality of metal nanoparticles on the metal seeded textile substrate by a second ultrasonic irradiation deposition process (Khanjani, abstract, experimental). Khanjani teaches that the textile substrate comprises a natural fiber such as silk (Id.). Khanjani teaches that the nanoparticles of the first and second layers may comprise ZnO (Id.). Khanjani teaches that the second layer may be formed by reaction of a Zn(NO3)2 and an alkali metal hydroxide such as potassium hydroxide (Id.). In the event it is shown that Khanjani does not disclose the claimed invention, including the claimed ranges, with sufficient specificity, the invention is obvious because Khanjani discloses the claimed constituents and discloses that they may be used alternatively or in combination, and Khanjani discloses each of the ranges which substantially overlap with the claimed ranges, to successfully practice the invention of Khanjani based on the totality of the teachings of Khanjani.    

Claim(s) 3 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Khanjani as applied to claims 1-2, 4-5 and 7 above, in view of “Antibacterial Properties of an In Situ Generated and Simultaneously Deposited Nanocrystalline ZnO on Fabrics” to Perelshtein.
Regarding Claims 3 and 10
	Khanjani does not appear to teach the claimed parameters of the ultrasonic irradiation process or that the precursors and reactants are provided within the same aqueous solution. However, Perelshtein teaches a method of preparing a metal coated textile substrate utilizing ultrasonic irradiation of reactant and precursor for ZnO nanoparticles at 20kHz and 750W (Perelshtein, abstract, experimental). It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to utilize the method of Khanjani wherein the specific ultrasonic irradiation parameters and single aqueous solution of Perelshtein are used, motivated by the desire to simplify the coating process and to minimize steps, equipment and ultimately cost of forming the product. Regarding the amplitude of the ultrasound, it would have been obvious to one of ordinary skill to adjust, vary and optimize the range, such as within the claimed range, motivated by the desire to form a conventional nanoparticle coated textile and method of making said textile based on the totality of the teachings of the prior art combination. 
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Khanjani as applied to claims 1-2, 4-5 and 7 above, in view of “A review on textile sonoprocessing: A special focus on sonosynthesis of nanomaterials on textile substrates” to Harifi and “Sonochemical coating of silver nanoparticles on textile fabrics and their antibacterial activity” to Perelshtein-2.
Regarding Claim 6
Khanjani does not appear to teach the claimed precursor or reactants. However, Harifi teaches multiple alternative nanoparticles for coating textiles with ultrasonication including both silver and ZnO establishing functional equivalence between ZnO and silver for use in textiles coated with nanoparticles utilizing ultrasonic irradiation. (Harifi, abstract, 4.1 nanosonofinishing). Harifi teaches silver nanoparticles may be formed utilizing the methods of Perelshtein-2 (Id.). Perelshtein-2 teaches a method of coating silver nanoparticles on textile fabrics utilizing silver nitrate and ethylene glycol (Perelshtein-2, abstract, 2.1 synthesis). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to form the textile fabric of Khanjani ant to utilize as the first layer, silver nanoparticles as taught by Harifi produced by the method of Perelshtein-2 motivated by the desire to form a conventional nanoparticle coated fabric comprising metal nanoparticles known in the art as being functionally equivalent and predictably suitable for use in forming metal nanoparticle coated textiles.
Claim(s) 8-9, 11-13 and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Khanjani as applied to claims 1-2, 4-5 and 7 above, in view of “Inactivation of Bacterial Spores and Vegetative Bacterial Cells by Interaction with ZnO-Fe2O3 Nanoparticles and UV Radiation” to Sanchez-Salas.
Regarding Claims 8-9, 11-13 and 16-18
	The prior art combination does not appear to teach the inclusion of a dopant. However, Sanchez-Salas teaches the inclusion of a Fe2O3 dopant for ZnO improves the antibacterial properties of the nanoparticle (Sanchez-Salas, abstract, conclusion). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to perform the method of Khanjani and to include a dopant as taught by Sanchez-Salas, motivated by the desire to form a conventional nanoparticle coated fabric possessing improved antibacterial properties. 
Claim(s) 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Khanjani in view of Sanchez-Salas as applied to claims 8-9 and 13 above, in view of Perelshtein.
Regarding Claims 14-15
	The prior art combination does not appear to teach the claimed parameters of the ultrasonic irradiation process or that the precursors and reactants are provided within the same aqueous solution. However, Perelshtein teaches a method of preparing a metal coated textile substrate utilizing ultrasonic irradiation of reactant and precursor for ZnO nanoparticles at 20kHz and 750W for 30 minutes (Perelshtein, abstract, experimental). It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to utilize the method of the prior art combination wherein the specific ultrasonic irradiation parameters and single aqueous solution of Perelshtein are used, motivated by the desire to simplify the coating process and to minimize steps, equipment and ultimately cost of forming the product. Regarding the amplitude of the ultrasound, it would have been obvious to one of ordinary skill to adjust, vary and optimize the range, such as within the claimed range, motivated by the desire to form a conventional nanoparticle coated textile and method of making said textile based on the totality of the teachings of the prior art combination. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT A TATESURE whose telephone number is (571)272-5198. The examiner can normally be reached Monday-Friday 7:30AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 5712727783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VINCENT TATESURE/Primary Examiner, Art Unit 1786